Name: Commission Regulation (EC) No 151/2001 of 25 January 2001 amending Regulation (EC) No 2234/2000 fixing depreciation percentages to be applied when agricultural products are bought in, for the 2001 financial year
 Type: Regulation
 Subject Matter: monetary economics;  trade policy;  animal product;  beverages and sugar
 Date Published: nan

 Avis juridique important|32001R0151Commission Regulation (EC) No 151/2001 of 25 January 2001 amending Regulation (EC) No 2234/2000 fixing depreciation percentages to be applied when agricultural products are bought in, for the 2001 financial year Official Journal L 024 , 26/01/2001 P. 0012 - 0012Commission Regulation (EC) No 151/2001of 25 January 2001amending Regulation (EC) No 2234/2000 fixing depreciation percentages to be applied when agricultural products are bought in, for the 2001 financial yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section(1), as last amended by Regulation (EC) No 1259/96(2), and in particular Article 8(1) thereof,Whereas:(1) The present economic situation in the beef and veal sector lead buying-in of those products to be expected in 2001.(2) The foreseeable selling prices for alcohol and beef and veal are currently below their buying-in prices.(3) Depreciation should therefore be applied to those two products when they are bought in.(4) The measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee,HAS ADOPTED THIS REGULATION:Article 1The following products and "k" coefficients are added to the Annex to Commission Regulation (EC) No 2234/2000(3):">TABLE>".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall apply from 1 October 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 216, 5.8.1978, p. 1.(2) OJ L 163, 2.7.1996, p. 10.(3) OJ L 256, 10.10.2000, p. 11.